Citation Nr: 0833800	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
replacement.  

2.  Entitlement to service connection for right hip problems.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for osteoporosis and/or 
arthritis of all joints.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-operative 
residuals, patellectomy, left knee.  

6.  Entitlement to service connection for a chronic back 
disorder.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active service from August 1967 to June 1970.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the RO.  

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2005; a transcript is of record.  The veteran 
is not shown to have requested another hearing in this case.  

Service connection is in effect for post-operative right knee 
patellectomy, rated as 20 percent disabling; traumatic 
arthritis of the right knee, rated as 10 percent disabling; 
and major depressive disorder associated with post-operative 
patellectomy, right knee, rated as 30 percent disabling. 

In December 2005, the Board remanded this case for additional 
development and adjudication.  



FINDINGS OF FACT

1.  In a March 1984 rating decision, the RO denied the 
veteran's claim of service connection for post-operative 
residuals, patellectomy, left knee; the veteran was notified 
of this decision and of his appellate rights; the veteran did 
not appeal this determination and the decision became final.  

2.  The evidence added to the record since the March 1984 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  The currently demonstrated hypertension, left and right 
hip disabilities, a left knee disability, osteoporosis and/or 
arthritis of all joints, and a lower spine disability are not 
shown to be causally linked to any event or incident of the 
veteran's period of active service or a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  Subsequent to the final March 1984 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for post-operative residuals, 
patellectomy, left knee.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

2.  The veteran's disability manifested by hypertension, left 
and right hip disability, left knee disability, disability 
manifested by osteoporosis and/or arthritis of all joints, 
and lower spine disability is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any hypertension or arthritis be presumed to have been 
incurred therein; nor is any proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Because the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a left knee disability, no further 
discussion regarding the adequacy of the notice regarding the 
reopening criteria is required.  

With respect to the underlying claim and the veteran's other 
claims, the Board notes that, in letters dated in July 2002, 
and January and June 2006, the RO provided the veteran with 
the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including notice that a disability rating and 
effective date will be assigned if the claims are allowed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

VCAA requires only that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
There is no evidence of prejudice to the veteran in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

Specifically, the information and evidence associated with 
the claims file consists of service treatment records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the Board, and statements of the 
veteran and his representative in support of the claims.  The 
Board also notes that this case was remanded for additional 
development, to include an additional VA examination in 
connection with his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  

Accordingly, further development and further expending of 
VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence submitted after March 1984 
consists of post service medical treatment records, a VA 
examination, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the left knee claim.  

Of particular significance is the December 2006 VA 
examination diagnosing the veteran with status post 
patellectomy with degenerative joint disease and offering an 
opinion regarding whether the veteran's left knee disability 
is related to his active service or his service-connected 
right knee disability.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
March 1984 RO decision and, when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a left knee disability is reopened.  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The medical evidence in this case consists primarily of post-
service treatment records and VA examinations dated in 
October 2004 and December 2006.  

The October 2004 VA examination was afforded to the veteran 
in connection with his claim for hypertension.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  

The veteran's medical history was noted, and the examiner 
indicated that the veteran was claiming that his hypertension 
was caused by his service-connected right knee disability, 
specifically his knee pain.  

The examiner noted that the veteran was diagnosed with 
hypertension in approximately 1999.  After examination, the 
veteran was diagnosed with essential hypertension.  

The examiner declined to link the hypertension to his 
service-connected right knee pain.  In this regard, the 
examiner stated that a literature search did not show a 
chronic elevation of blood pressure in persons with chronic 
joint or chronic knee pain.  

The veteran was afforded an additional VA examination in 
connection with his claims in December 2006.  The examination 
was extensive and the examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The veteran's disabilities were 
evaluated separately.  

With respect to the veteran's hypertension, the veteran was 
examined and diagnosed with essential hypertension.  
Regarding whether this disability is related to his service-
connected right knee pain, the examiner stated that "[a] 
review of the literature at this time via the National 
Library of Medicine does not show that chronic pain including 
chronic knee pain is a cause of chronic hypertension or 
aggravation of chronic hypertension, chronic blood pressure 
elevation, as this patient has.  His taking and withholding 
his regularly ordered blood pressure medication when he  has 
pain in an effort to demonstrate a blood pressure elevation 
as he is doing to try to demonstrate a correlation of pain 
with an elevation of his blood pressure is not compliant and 
not proper management of his blood pressure."

With respect to the veteran's left knee claim, the examiner 
noted the veteran's medical history to include a work-related 
injury and extensive treatment for the left knee in 1975.  
After examination, the veteran was diagnosed as status post 
patellectomy with degenerative joint disease with medial and 
lateral femorotibial compartments maintained on x-ray.  

With respect to whether the veteran's left knee condition was 
related to his service or a service-connected disability, the 
examiner stated that "[h]is left knee disease, and the two 
operations on it, was not caused by his military service or 
secondary to the injury of the right knee.  It was caused 
while working in industry after discharge and was and has 
been covered by Workman's Compensation State of WV.  It has 
not been aggravated by the right knee disease."

With respect to the veteran's left hip claim, the examiner 
noted that the veteran had had a left knee replacement in 
August 1997.  The examiner stated that "[i]t is less likely 
as not (less than 50/50 probability) that the left hip 
disease is or was caused by his right knee condition for the 
following reasons.  His hip disease progressed to a hip 
replacement years prior to the right knee developing 
arthritis, it is less likely as not that the right hip would 
be skipped and [affect] the left hip before the right hip 
with his right knee patella removal in service."  

The examiner further opined that "[i]t is at least as likely 
as not this was traumatic in [origin] and the resulting 
arthritis.  The hip film further confirms this; Heterotopic 
calcification is noted adjacent to the left femoral greater 
trochanter.  Some of this may be related to a previous 
avulsion injury.... It is at least as likely as not  that his 
left arm, left hip and knee were the result of a post service 
traumatic event."  

With respect to the veteran's right hip, the examiner 
indicated that the veteran had moderate osteoarthritis with 
narrowing of the right hip joint, posterolaterally.  He 
concluded that "[i]t is at least as likely as not the result 
of a traumatic event post discharge from the service and less 
likely as not secondary to the right knee."  The examiner 
also stated that the veteran was not claiming his left or 
right hip arthritis as secondary to his service-connected 
right knee injury in service.  

With respect to the veteran's spine claim, the examiner 
examined the veteran and diagnosed his as having lower back 
pain with degenerative changes in the facet joints.  The 
examiner then stated that the veteran was HLAB27 positive for 
arthritis and indicated that this was "at least as likely as 
not ...the significant factor in the development of the spine 
disease."  This was also noted as a factor in the veteran's 
other degenerative joint changes.  

The examiner went on to state that the veteran's 
"degenerative changes in the facet joints on the lower 
lumbar spine with maintenance of the lumbar intervertebral 
disc spaces, are at least as likely as not caused by and 
aggravated by HLAB27 positive arthritis, and less likely as 
not due to his removal of the right patella in the service.  
He currently has weakness of the left quadriceps muscle from 
his left knee surgery, and industrial Workers compensation 
injury, and favors the left leg when he walks and his 
thoracic spine injury a non-service connected [motor vehicle 
accident] on 1-19-01 and his WV Workers Compensation injury 
back injury on 8-16-77 when he was prying with a crowbar."  

Finally, with respect to the veteran's claim for 
osteoporosis, the examiner stated that the veteran did not 
have this condition.  Specifically, the examiner stated that 
"[t]he claim of Osteoporosis secondary to the ... removal  of 
the right patella in service is not proven with the normal 
bone scan that ruled it out...Osteoporosis ia [sic] not 
present."  

The veteran's private and VA treatment records also note 
ongoing treatment for the veteran's diagnosed disabilities, 
but do not specifically comment on a connection to his 
service or a service-connected disability.  

Based on the foregoing, the Board finds that the medical 
evidence is against the veteran's service connection claims.  

First, the Board notes that the December 2006 VA examiner, 
that examined the veteran and his claims file in connection 
with his claims, did not diagnose the veteran with 
osteoporosis.  And without a current diagnosis, a claim of 
service connection for these conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was, however, indicated to have HLAB27 arthritis 
and was indicated to have diagnosed conditions of the left 
knee, right and left hips, lower spine, as well as essential 
hypertension.  The December 2006 VA examiner, however, after 
a lengthy examination and review of the veteran's medical 
records did not find that any of these disabilities was 
related to the veteran's service or his service-connected 
right knee.  

The Board also notes that the veteran's service and post 
service records medical records do not indicate that the 
veteran sustained any of these injuries in service or was 
found to have arthritis within one year of service.  

In this regard, the Board notes that, as a lay person, the 
veteran and his spouse, while competent to note symptoms, are 
not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the medical evidence is against a finding that the 
veteran has hypertension, a left knee disability, right and 
left hip disabilities,  a lower spine disability, 
osteoporosis, or general joint arthritis that are related to 
or had their onset in service, or were caused by a service-
connected disability.  Service connection for these 
conditions must therefore be denied.  



ORDER

Service connection for a left hip replacement is denied.  

Service connection for right hip problems is denied.  

Service connection for hypertension is denied.  

Service connection for osteoporosis and/or arthritis of all 
joints is denied.  

Service connection for post-operative residuals, 
patellectomy, left knee, is denied.  

Service connection for a chronic back disorder is denied.  



REMAND

After reviewing the veteran's claims file, the Board finds 
that the veteran's claim for individual unemployability must 
be remanded for further development.  

In a recent decision, the Court held that, where there is 
plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation and where the Board 
has not relied on any affirmative evidence to the contrary, 
the Court will reverse the Board's determination, as a matter 
of law, that the veteran's case is ineligible for 
consideration under 38 C.F.R. § 4.16(b) by the Director of 
Compensation and Pension.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  

Here, the veteran is service connected for post-operative 
right knee patellectomy, rated as 20 percent disabling; 
traumatic arthritis of the right knee, rated as 10 percent 
disabling; and major depressive disorder associated with 
post-operative patellectomy, right knee, rated as 30 percent 
disabling.  

In addition, the veteran's claims file contains a VA 
treatment note where the veteran's orthopedic surgeon stated 
that "[i]n my opinion [the veteran] is unemployable due to 
his service connected knee problems."  

The records also contains an August 2003 report of a private 
physician indicating that the veteran is unemployable due to 
his various disabilities, both service-connected and 
nonservice-connected.  

Accordingly, absent other medical evidence, the Board finds 
that the case must be remanded in order to clarify whether 
the veteran is unable to maintain a substantially gainful 
occupation due to his service-connected disabilities.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001.  

In light of the foregoing, this remaining matter is REMANDED 
to the RO for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
extent and severity of his service-
connected disabilities.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  

The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner must opine, without regard 
to the veteran's age or the impact of any 
nonservice-connected disability, whether 
the service-connected disabilities, alone 
preclude the veteran from securing and 
following substantially gainful 
employment with his educational and work 
background.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

2.  Following completion of all 
indicated development, the RO should 
readjudicate the veteran's claim for a 
TDIU rating in light of all of the 
evidence of record.  If any 
determination is adverse to the 
veteran, he must be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


